Citation Nr: 1453201	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety, and a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 7 to September 9, 2010.  He received an uncharacterized discharge.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claim, the Veteran testified at a videoconference hearing in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  

As a layman, the Veteran is not expected to provide an accurate diagnosis when claiming entitlement to service connection for a psychiatric disorder.  With claimed acquired psychiatric disorders, the Board must consider all disorders reasonably raised by the record.  Indeed, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (it is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or the evidence of record).  Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  In Clemons, the Court found that, where a Veteran's claim identifies, as an example, PTSD, without more, it cannot be a claim limited only to that diagnosis, rather, must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.


FINDING OF FACT

There is insufficient credible evidence of the presence of a current acquired psychiatric disorder that is a result of the Veteran's military service.  


CONCLUSION OF LAW

The criteria are not met for service connection for an acquired psychiatric disorder, including PTSD, depression, anxiety, or a sleep disorder under any potential theory of entitlement.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede the RO's initial adjudication of the claim as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, in the service-connection context, the notice should address all five elements of the claim:  (1) Veterans status, (2) proof of the claimed disability, (3) a relationship or correlation between the disability and military service, but also the "downstream" disability rating and effective date in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, to this end, this duty to notify was satisfied by way of a letter sent to the Veteran in June 2011 that fully addressed all notice elements - including the type of information mandated by the Court in Dingess.  

VA's duty to assist the Veteran in fully developing this claim also has been satisfied.  This duty includes assisting him in procuring potentially relevant records, whether from prior to, during, or since his service, so including his service treatment records (STRs) and pertinent VA and private treatment records and providing an examination and/or obtaining an opinion when necessary to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing this Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the STRs, service personnel records (SPRs), and VA treatment records  The Veteran also was provided an opportunity to set forth his contentions during his videoconference hearing before the undersigned VLJ.  As well, the Veteran was afforded a VA compensation examination in furtherance of this claim.  Regarding that mental status evaluation, when VA undertakes to provide a VA examination or obtain a 

VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained is more than adequate, as it was predicated on a review of the medical records in the Veteran's claims file, as well as his STRs, SPRs, and personal statements.  The VA examiner provided the required explanatory rationale for the opinion stated.  Accordingly, this examination-and-opinion obligation has been met.  38 C.F.R. § 3.159(c)(4). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required in fulfilling VA's obligations concerning this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the June 2013 videoconference hearing, according to 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the VLJ's duties under § 3.103(c)(2) are twofold.  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, the determinative issue is whether the Veteran is entitled to service connection for his claimed disability.  During the hearing, there was no confusion that he needed to present evidence linking his alleged disability to his military service, to show this required connection.  In the questioning and responses, he and his representative evidenced their actual knowledge of the type of evidence needed 

to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Additionally, the presiding VLJ further explained the three requirements for establishing entitlement to service connection (namely, as discussed in Dingess, (1) Veterans status, (2) proof of the claimed disability, and (3) a relationship or correlation between the disability and military service).  Thus, the Board finds that the presiding VLJ's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when it is missing or has been overlooked has been satisfied.  Id., at 496-97.

The Veteran has not alleged that there were any deficiencies in that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  Bryant, 23 Vet. App. at 498-99.  In this case, given the development of the Veteran's claim that has occurred, the Board finds that any deficiency in that hearing was non-prejudicial.  This appeal, therefore, is ready to be considered on its merits.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Board has reviewed the evidence in this case and finds that the Veteran has exhibited a pattern of misrepresenting, over reporting, and exaggerating his symptoms as seen on objective measures.  It is the Board's duty to make findings regarding the credibility and weight of the evidence before it, and to this end the Board will explain its findings.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (stating that it is the Board's duty, as fact finder, to determine the credibility and weight to be given to the evidence); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons or bases for its rejection of any such evidence).

The Veteran was on active duty just from July 7 to September 9, 2010, so for only about 2 months.  Although he had made a four-year commitment, he was discharged within some 60 days of enlistment for failure to adapt.  He was given an uncharacterized discharge.  His STRs reveal no mental health treatment or complaints consistent with mental health related issues.

The Veteran alleges that someone with whom he served (a "Private Volles") was suffering from bacterial meningitis and, therefore, exhibiting odd behavior and unresponsive.  As a result, the Veteran and another service member were made to watch the afflicted soldier; indeed, according to the Veteran, they assisted him in bathing and dressing.  At some point, the Veteran relates, a superior instructed the Veteran and the other service member to turn around, at which time the superior assaulted the ill soldier.  When the ill soldier was taken to the hospital, the Veteran and the other service member witnessed his treatment.  Apparently, some procedures, which included inserting an intravenous (IV) needle into the soldier's neck and performing a spinal tap, were very painful, and the sick soldier screamed.  When it became apparent that the ill soldier had bacterial meningitis, the Veteran and his companion were given an antibiotic and were placed in an isolated room with the ailing soldier for several hours, to incubate them as well.  The Veteran alleges that this stressor resulted in PTSD, as he feared for his life when he thought that he too might have become infected with bacterial meningitis.  He further alleges that his PTSD symptoms include flashbacks to scenes at the hospital and the ill soldier being assaulted by the superior.

The Veteran first sought post-service mental health treatment less than a year after separating from service at the recommendation of a VA general practitioner who had observed anxiety.  Subsequent VA mental health treatment records reveal diagnoses of PTSD and depression.

During his initial VA mental health assessment in April 2011, the Veteran indicated that he had received an honorable (rather than uncharacterized) discharge.

In June 2011, a Becker Depression Inventory II (BDI-II) was administered.  The Veteran's score was a 39, indicative of severe depression.  Yet, despite the high score, he reported doing "relatively well."  

On VA mental status examination in August 2012, the Minnesota Multiphasic Personality Inventory (MMPI) was administered.  The score was deemed invalid.  The Millon Clinical Multiaxial Inventory (MCMI) was also administered.  The MCMI showed anxiety, somatization disorder, alcohol dependence, as well as schizoid, avoidant, depressive, negativistic, and masochistic personality traits.  The Board sees that such observations were not made during previous VA mental health treatment.  For example, in December 2012, he was described as neatly dressed and cooperative.  He was fully oriented with good eye contact, normal speech, and a "bright" mood.  No motor impairments or abnormalities were noted.  In October 2011, his affect was brighter than during previous appointments, and his mood was congruent with affect.  Also in October 2011, he was described as socially active.  During the April 2011 initial VA mental health assessment, he reported rare use of any type of alcoholic beverage.  None of the VA mental health treatment notes of record reflect observations consistent with somatization disorder, alcohol dependence, or schizoid, avoidant, negativistic, and masochistic personality traits.  During the VA compensation examination, furthermore, the Veteran reported 13 months of active duty service (rather than just 2 months).  The examiner diagnosed PTSD and depressive disorder, not otherwise specified (NOS).  The examiner indicated that it was difficult for him to believe that the Veteran was a happy-high functioning person prior to his two months of service, as he was separated after two months on a Chapter 11 (failure to adapt).  The only significant pre-military information about his premorbid function came from his report of being fired from Walmart after nine months and 10 sick days "all" secondary to mental health issues including "just not being motivated to go to work and being tired all the time."  According to the VA examiner, the Veteran's demeanor during the examination included poor eye contact, slouched retarded motoric behavior, and monotonous minimally spontaneous speaking.  His examination behavior coupled with the floating (invalid) MMPI and his attempt at making a two-month enlistment appear to be 13 months suggested that he was exaggerating his symptoms or that an underlying disorder existed prior to service.  

During his June 2013 hearing before the undersigned VLJ, the Veteran responded, "that's correct" to the question "Your enlistment was approximately a year?"  When asked why he served for a short time, he answered "I was really injured in service."  His representative asked, "Okay, an injury and then in a mental hospital?''  He responded, "Right, that's right."  Later during the hearing, however, he acknowledged not receiving any psychiatric treatment while in service, only instead to having had symptoms just 3 months after the conclusion of his service, eventually leading to the treatment and diagnoses of PTSD, anxiety and depression.  As well, the representative asked, "So you subsequently were discharged from service for knee and back injuries?"  The Veteran responded, "That's correct."


The Board is mindful of the diagnoses of anxiety, depression NOS, and PTSD in the record.  Because the Veteran has displayed a propensity to exaggerate symptoms as evidenced by his behavior during the VA examination that was entirely inconsistent with behavior demonstrated during VA mental health treatment sessions, a tendency to provide inaccurate information such as the length of his service and the character of his discharge, his conflicting statements as seen regarding whether he received mental health treatment in service and whether he used alcohol, the over reporting and exaggeration of symptoms as apparent from the MMPI and the DBI-II, during which he reported symptoms inconsistent with his presentation on treatment, the Board does not find him credible with respect to allegations of psychiatric symptomatology.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  As such, the Board finds that mental health diagnoses based on his supposed factual reports as well as his reports of symptomatology lack credibility and, thus, probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on an inaccurate factual premise has no probative value).  Certainly, at the very least, this undermining of his credibility cast significant doubt on any reliance on the history he has recounted to the clinicians who have offered diagnoses, much less on any purported relationship between their diagnoses and his military service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, however, or this is legitimately questionable, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  But consider also that this provision applies only to the chronic diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases, which include psychoses, also may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service, although his presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder NOS, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

PTSD and depressive disorder, NOS, the most prevalent psychiatric diagnoses of record, therefore, are not on this list; neither is anxiety; instead, these conditions are neuroses.

That said, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having competent and credible evidence of:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 


When not involving what has been described as a simple condition, a claim for service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability or, at the very least, has at some point since the filing of his claim for the disability.  Absent proof of present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233 , 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); but see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current-disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

Here, given the Veteran's lack of credibility in reporting facts and the extent and duration of his mental health symptoms, the Board has found that any diagnoses of acquired mental disorders lack credibility, including in terms of their purported relationship with his relatively brief time in service, as they are based on inaccurate premises.  Consequently, service connection for an acquired psychiatric disorder, including PTSD, depression, anxiety, and a sleep disorder, must be denied.  38 C.F.R. §§ 3.303, 3.304; Davidson, supra; McLain, supra; Brammer, supra.  Regarding the latter, because there is no evidence of a sleep disorder, per se, such as obstructive sleep apnea, the Board has considered the sleep impairment alleged as part and parcel of an underlying psychiatric disorder rather than as an independent condition.

In any event, for the reasons and bases discussed, the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule is inapplicable, in turn requiring denial of this claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.  


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder including PTSD, depression, anxiety, and a sleep disorder, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


